Citation Nr: 1302794	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.

2. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for prostate cancer, to include as due to toxic herbicide exposure.  

5. Entitlement to service connection for rectal cancer, to include as due to toxic herbicide exposure.

6. Entitlement to service connection for diabetes mellitus, to include as due to toxic herbicide exposure.  

7. Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression.  

8. Entitlement to service connection for bilateral hearing loss.  

9. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter is on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Among other issues on appeal, the February 2009 rating decision denied entitlement to service connection for PTSD.  However, the Court of Appeals for Veterans Claims has held that a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has been diagnosed with both PTSD and depression, and it is more appropriate to consider the Veteran's symptoms as a single claim, rather than two separate claims.  It is characterized accordingly above.  

The Veteran has submitted additional evidence since receiving the most recent statement of the case in July 2009.  However, he has waived his right to RO consideration of this evidence.  Therefore, the Board may continue with adjudication of the claims.  

The issues of entitlement to service connection for diabetes mellitus, rectal cancer, bilateral hearing loss, tinnitus and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a November 2005 rating decision, the claim of entitlement to service connection for an acquired psychiatric disorder was denied on the basis that the stressor described by the Veteran was unable to be verified; the claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied on the basis that they were not shown during active duty or for many years thereafter.  The Veteran did not appeal the decision or submit additional evidence within one year of the decision.

2. The evidence added to the record since the November 2005 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claims of service connection for an acquired psychiatric disorder, bilateral hearing loss and tinnitus.  

3. The Veteran served with a military police unit at the Royal Thai Air Force Base (RTAFB) in Korat, Thailand, during the Vietnam Era; he is presumed to have been exposed to toxic herbicides.  

4. Prostate cancer is a disorder that is presumed related to toxic herbicide exposure.  


CONCLUSIONS OF LAW

1. The November 2005 rating decision that denied the Veteran's claims for entitlement to service connection an acquired psychiatric disorder, bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2. The evidence received subsequent to the November 2005 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012). 

3. The evidence received subsequent to the November 2005 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012).

4. The evidence received subsequent to the November 2005 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012).

5. Prostate cancer is presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran has submitted a claim seeking entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss and tinnitus.  His claims for bilateral hearing loss and tinnitus were previously denied by the RO in November 2005 on the basis that neither was observed while on active duty or for many years thereafter.  In that same decision, his claim for an acquired psychiatric disorder (claimed as PTSD at the time) was denied on the basis that there was no stressor event for which a diagnosis of PTSD could be based.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim).  He did not appeal or submit any new and material evidence within a one year of the November 2005 decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.  

However, the evidence at the time of the last final denial of these claims included only the Veteran's service treatment records.  Based on some of the evidence submitted since the November 2005 decision became final, the Board determines that the claims should be reopened.  

With regard to the Veteran's psychiatric disorder claim, the Veteran submitted a stressor statement in February 2008 where he stated that he was "fired upon by enemy artillery, bombing and gun fire." In December 2008, he stated that he flew over the Republic of Vietnam on a number of occasions and, was shot at on some occasions.  Not only is this evidence "new" in that it was not considered by the RO prior to the last final denial, it is also "material" to this issue, as it is probative to an unestablished fact necessary to support the claim.  While it unclear whether the Veteran's claimed stressors can be corroborated, his statements are presumed credible when considering applications to reopen.  See Justus, 3 Vet. App. at 510.  

Next, in the time since the Veteran's claims for hearing loss and tinnitus were denied in November 2005, he underwent a VA examination in December 2008, and a VA examiner submitted an opinion regarding the nature and etiology of his hearing loss and tinnitus in February 2009.  Notably, he was diagnosed with bilateral hearing loss for VA purposes in December 2008.  See 38 C.F.R. § 3.385 (2012).  Moreover, the VA examiner in February 2009 opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus were related to his active duty service.  Not only are these VA examinations "new" evidence in that they were not considered prior to the last final denial of the claim, but they are also "material" as they relate to an unestablished fact necessary to support entitlement to benefits.  

Therefore, as new and material evidence to the issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss and tinnitus has been submitted, the Board concludes that they should be reopened.  Moreover, as VA's duty to assist has been triggered in considering these claims, this includes undertaking any further necessary development.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In this case, the Veteran is claiming entitlement to service connection for prostate cancer.  According to a June 2009 VA treatment note, he has undergone brachytherapy for this disorder since 2006.  He contends that this disorder is related to his toxic herbicide exposure while serving at the RTAFB, Korat, Thailand.  

A veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to veterans who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116.  

However, exposure to such herbicides is also presumed for veterans who served in specific units along the Korean DMZ from April 1968 to August 1971 and, as is relevant here, for veterans in specific specialties at certain Royal Thai Air Force bases during the Vietnam Era. If a veteran was exposed to a herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The procedures for establishing exposure to toxic herbicides for veterans stationed in Thailand during the Vietnam Era is set forth in the VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.2.C.10.q (January 15, 2013).  Under this section, as is relevant here, exposure will be conceded for veterans who served with the U.S. Air Force in a position which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Exposure will also be conceded for any U.S. Army veteran who served with a military police (MP) unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.  

If the evidence does not indicate that a veteran served on a RTAFB in such a capacity, a "memorandum of record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam era.  Based on the information contained in this memorandum, as well as any information the Veteran submits, exposure will be considered based on the evidence of record, which may require referral of the case to the Joint Services Records and Research Center (JSRRC) for additional development.  

In this case, the Board finds that the requirements of M21-1MR have been met, and exposure to toxic herbicides should be conceded.  First, the Veteran's DD-214 and other personnel records indicate that he served as with the 219th MP Company throughout almost his entire active duty service.    

Moreover, the evidence corroborates the Veteran's assertions of service at RTAFB Korat.  According to his personnel records, he was stationed in Thailand from November 18, 1966 to December 7, 1967.  Although these records do not indicate where he specifically served, he has also submitted an appendix of military units that served in Thailand during the Vietnam Era which indicates that the 219th MP Company was stationed at RTAFB Korat November 1966 to June 1971.  The fact that the Veteran was associated with the 219th MP Company when it was stationed at RTAFB Korat is also corroborated by the use of Army Post Office address "APO San Francisco 96233" his both medical treatment records and his DD-214.  Open source databases indicate that this APO was used for U.S. military personnel stationed at the RTAFB in Korat.  

Thus, as the Veteran's personnel records and treatment records establish that (1) he served with an MP unit, and (2) he served in this capacity at RTAFB Korat during the Vietnam Era, exposure to toxic herbicides is conceded under M21-1MR, Part IV.ii.2.C.10.q.  Moreover, given that both prostate cancer is a disease that is presumed related to toxic herbicide exposure under 38 C.F.R. § 3.307 and 3.309, service connection is warranted for this disorders on this basis.  


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted, and the claim is reopened.
 
New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for tinnitus is granted, and the claim is reopened.

Service connection for prostate cancer, to include as secondary to toxic herbicide exposure, is granted.  


REMAND

With respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, rectal cancer and diabetes mellitus, the Board determines that additional development is required before these claims may be considered. 

First, it does not appear that all of the relevant VA treatment records are associated in the claims file.  Specifically, in a May 2008 statement, the Veteran asserted that he has received VA treatment since 2003.  However, there are no VA treatment records in the claims file prior to 2008.  The records appear particularly relevant in this case, as many of the claimed disorders were identified and treated prior to this time.  

Next, with regard to the Veteran's claim for rectal cancer, it should be noted at the outset that this disorder is not a disease that may be presumed related to toxic herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  However, he is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this regard, a VA treatment note in December 2008 noted a history of anal and rectal cancer, and that the Veteran underwent surgery for rectal cancer "at Winthrop."  It is likely that this refers to Winthrop University Hospital, which is in the Veteran's general location.  Since these records appear relevant to one of his claims, an effort should be made to acquire these records. 

Unlike rectal cancer, diabetes mellitus, type 2, is a disorder that is presumed related to toxic herbicide exposure.  See 38 C.F.R. §§ 3.307 and 3.309.  While this disorder is an issue on appeal, the treatment records do not clearly indicate whether the Veteran has actually been diagnosed with this disorder.  At best, a June 2008 treatment note indicates that he was diagnosed with "aodm" approximately six months before.  While it is reasonable to believe that this means "adult onset diabetes mellitus," it is not clear whether this is type 1 or type 2.  Thus the Board cannot consider this issue until the evidence better establishes whether he has diabetes mellitus type 1 or type 2.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991) (the Board may not make its own medical conclusions).

With respect to the Veteran's claims for hearing loss and tinnitus, the Board recognizes that a VA examiner stated in February 2009 that these disorders were "as likely as not" related to his active duty service.  However, this conclusion was based purely on the Veteran's uncorroborated statement that he was "exposed to high artillery noises and bomb blasts while in Thailand."  There is no evidence in the claims file to support his assertions that he was in the vicinity of places where such acoustic trauma would be reasonably expected, and they may also be inconsistent with the nature of his active duty service.  Additionally, the VA examiner also failed to adequately explain the unusual pattern of hearing loss in the Veteran's right ear, even though a similar pattern was observed with the Veteran entered active duty in 1965.  

In general, VA may not disregard a medical opinion simply because the rationale is based on a history given by the veteran, unless it finds the Veteran's statements to not be credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, without making a conclusion on the Veteran's credibility, the Board determines that he should be afforded the opportunity to explain his acoustic trauma in more detail.  Moreover, the VA examiner's opinion was based on statements made to other examiners.  Therefore, a new examination is required that considers a more accurate understanding of his acoustic trauma history.  

Finally, with regard acquired psychiatric disorder claim, the Veteran stated in December 2008 that he flew over Vietnam on a number of occasions and recalled snipers shooting at his aircraft.  In denying his claim, the RO determined that this stressor could not be verified.  However, the provisions relating to the establishment of service connection for PTSD in 38 C.F.R. § 3.304(f), were amended effective July 13, 2010. See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).

Under this amendment, if a veteran's claimed stressor claimed is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Based on the Veteran's December 2008 statement, the amended regulations may be applicable to this case.   On remand, the RO should consider entitlement on this basis.  Moreover, a VA examination is necessary in order to determine whether a diagnosis of PTSD is warranted based on these statements.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)  

Finally, while the Veteran's psychiatric disorder claim has largely been one for PTSD, he has also been diagnosed with major depression.  This aspect of the claim has not been addressed by the RO.  See Clemons, 23 Vet. App. at 1.  As such, in addition to the need for additional records, it is appropriate that this aspect of the claim be considered prior to Board review.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to present any additional details regarding the acoustic trauma he experienced in service.  Such details may include the types, frequency and location of such acoustic trauma, such as artillery fire, small-arms fire and machinery equipment.  

The Veteran should also be afforded an opportunity to provide additional information regarding both the nature of his stressor events (such as specific dates, locations and people involved), as well as statements regarding the onset of psychiatric symptoms during and since active duty service.  

2.  Acquire all treatment records from the VA Medical Centers in Brooklyn and St. Albans, New York, since 2003.  The AMC should also acquire records from any other VA Medical Center where he may have received treatment.  

If the Veteran has received any additional relevant treatment from a private facility, and the records of such treatment are not of record, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  

The RO should specifically attempt to acquire any treatment records that may be retained at Winthrop University Hospital in Mineola, New York.

3.  Schedule the Veteran for a VA audiological examination in order to determine the nature and etiology of his tinnitus and sensorineural hearing loss.   The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus are related to active duty. 

In providing this opinion, the examiner is asked to obtain a full history of the Veteran's in-service acoustic exposure.  It would also be helpful if the examiner address the Veteran's unusual audiometric results, and whether his impaired hearing is affected by factors other than acoustic trauma.  The examiner should be mindful that the Veteran is competent to self-diagnose tinnitus because ringing in the ears is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

All opinions provided should be supported by an adequate reasons and bases. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale, such as if additional testing is required or the examiner lacks the necessary experience to provide the requested opinions.  

4.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present. The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiners. All indicated studies should be performed and all findings should be reported in detail.

The VA examiner is asked identify any cognitive and/or acquired psychiatric disorder(s) that are present. All indicated tests and studies must be performed, any indicated consultations should be scheduled, and all clinical findings should be reported in detail.  Again, the claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.

For any cognitive and/or acquired psychiatric disorder diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to his active service.

If in the event that the VA examiner concludes that a diagnosis of PTSD is warranted, the examiner should state with specificity the stressor events (to include the fear of hostile activity) upon which this diagnosis is based.  If the Veteran is diagnosed with PTSD at his VA examination, the RO should take all steps necessary to corroborate his reported stressors, to include any additional information he may submit.

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature.

If the examiner is unable to provide any of the above opinions without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

5. After completion of the foregoing, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, bilateral hearing loss, tinnitus and rectal cancer.  In doing so, the AMC should undertake all additional development it deems necessary.  

If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


